Citation Nr: 0614667	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-01 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of degenerative joint disease of the right 
ankle, status post open reduction, internal fixation, 
currently rated as 20 percent disabling.  

2.  Entitlement to service connection for fatigue.  

3.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran had active service from January 1991 to March 
1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).   

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 2005.  A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The agency of original jurisdiction (AOJ) has not issued a 
VCAA letter in regard to the issues on appeal.  Accordingly, 
the case is REMANDED for the following action:

The AOJ should issue a VCAA letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, there should be 
adjudication.  Mayfield.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


